          Case 1:19-cv-05493-ER Document 11 Filed 11/18/19 Page 1 of 1
                           CHRISTOPHER J. BOWES, ESQ.
                                  54 Cobblestone Drive
                                   Shoreham, NY 11786
                                       Tel. (212) 979-7575
                                       Fax (631) 929-1700
                                        cjbowes@gmail.com
                                                                   November 18, 2019
Via ECF
Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square                                                                           November 18, 2019
New York, NY 10007                                           Re:     Caridad Hichez v. Saul
                                                                     19 Civ. 5493 (ER)
Dear Judge Ramos:

        I am joining Mr. Kuznicki as co-counsel for the plaintiff in the above-captioned case. I
write to request an extension of time in which to file plaintiff's Motion for Judgment on the
Pleadings. Plaintiff's papers are due to be filed today. This is plaintiff’s first request for an
extension of time.

       Due to workload considerations, we are behind schedule in preparing Mr. Caridad
Hichez’s case and cannot complete our preparation today. We regret that we need to seek
additional time to prepare these papers. With the kind consent of opposing counsel, Emily
Fishman, Esq, I request the following revised schedule:

       December 18, 2019        Plaintiff’s Motion for Judgment on the Pleadings
       February 17, 2020        Defendant’s Opposition. Cross-Motion for Judgment on the
                                  Pleadings
       March 10, 2020           Plaintiff’s Reply Brief
       March 30, 2020           Defendant’s Reply Brief

        Thank you for Your Honor's attention to this matter.

                                                             Very truly yours,

                                                             /s/ Christopher J. Bowes
                                                             Christopher J. Bowes, Esq

cc:    AUSA Emily Fishman
       Assistant Regional Counsel
       SSA/Office of the General Counsel – Region II
       26 Federal Plaza, Room 3904
       New York, NY 10278
       Attorney for Defendant                                                     X


       David Kuznicki, Esq.
       Attorney for plaintiff
                                                                      November 18, 2019
